Proceeding pursuant to article 78 of the CPLR to review respondent’s determination which, after a hearing, found petitioner guilty of “ immoral conduct and conduct unbecoming a teacher ” and dismissed him as a teacher. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty from dismissal to a 30-day suspension. As so modified, determination confirmed, without costs. The penalty was excessive and an abuse of discretion to the extent indicated herein. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.